COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SAMUEL LYN REAVES,                               §             No. 08-21-00186-CR

                               Appellant,         §                Appeal from the

 v.                                               §          18th Judicial District Court

 THE STATE OF TEXAS,                              §           of Johnson County, Texas

                               Appellee.          §            (TC# DC-F201700692)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2022.


                                             SANDEE B. MARION, Chief Justice (Ret.)


Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.) (Sitting by Assignment)